DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the amendment filed on 12/07/2021. Claims 1-4, 6-11, 13-17, and 19-20 have been reviewed and are under consideration by this office action. Claims 1, 8, and 15 have been amended by Applicant. Claims 5, 12, and 18 have been previously cancelled. The claims overcame the prior art rejection in the Non-Final office action dated 07/21/2012. Claims 1-4, 6-11, 13-17, and 19-20 are currently pending and are allowed.
Reasons for Allowance
The rejection under 35 USC 101 has been withdrawn based on the Applicant’s amended claims and arguments. The Examiner finds the arguments persuasive, specifically on page 21 of the remarks where the Applicant points to the machine learning models, retraining of the models, and neural networks. The amended limitations integrate the additional elements into a practical application similar to Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981). Amended claims 1, 8, and 15 recites a combination of additional elements including: training, by the processing device, a model via machine learning based on historical data of groups within the business unit to learn patterns of attributes and business metrics associated with the highly performing groups, wherein the model includes a neural network and is trained to produce a score proportional to a probability a group is a highly performing group; providing, by the processing device, for the respective groups, at least the human resources information, the cost information, the productivity information, the quality information, and the attrition data to the model trained via machine learning, the model producing respective scores for the plurality of group; training the model via machine learning to update the learned patterns of attributes and business metrics according to groups indicated as highly performing by the model, wherein the model is trained based on updated historical data of groups within the business unit including the groups indicated as highly performing by the model; and training the second model via machine learning based on updated historical data of business organizations, updated actions produced by the second model and taken to improve specific business metrics, and updated success of the actions produced by the second model to produce one or more updated actions with a highest probability of increasing business metrics. Claims 1, 8, and 15 as a whole integrate the abstract idea into a practical application.  Thus, amended claims 1, 8, and 15 recite limitations that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624